DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (4616534).

In reference to claim 11, Park et al. disclose a pipe wrench comprising: a handle comprising a first end and a second end (see figure below), a fixed jaw (15) disposed at the second end of the handle (Figure 1), a rotatable jaw (13) pivotally attached (at 14) to the second end of the handle, and comprising a first engaging end (i.e. teeth of jaw 13) and a second driven end (see figure below) and a lever arm (12) pivotally attached (at 16) to the handle, the lever arm comprising a handle portion and an actuating portion (see figure below), wherein when the lever arm rotates relative to the handle, the 
[AltContent: textbox (Second side extension)]
[AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (Slot)][AltContent: ][AltContent: arrow][AltContent: textbox (First side extension)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow]
    PNG
    media_image1.png
    138
    703
    media_image1.png
    Greyscale





[AltContent: textbox (Tethering aperture)][AltContent: textbox (Second row 
of teeth)][AltContent: textbox (Actuating portion)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (First row 
of teeth)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Handle portion)][AltContent: arrow][AltContent: textbox (Second driven end)][AltContent: arrow]
    PNG
    media_image2.png
    387
    830
    media_image2.png
    Greyscale






In reference to claim 13, Park et al. disclose that the rotatable jaw comprises a first row of teeth and a second row of teeth disposed at an angle relative to the first row of teeth (see figure above). 

In reference to claim 14, Park et al. disclose that a spring (21) configured to bias the rotatable jaw towards the fixed jaw and into a closed position (Column 2, Lines 20-21). 

In reference to claim 17, Park et al. disclose that the handle comprises a tethering aperture at the first end (see figure above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Cheng (9248554) or Jiang (2015/0360350). 

In reference to claim 1, Park et al. disclose a pipe wrench comprising: a handle (11) comprising a first end (see figure below) and a second end (see figure below), the 


[AltContent: textbox (Second side extension)]
[AltContent: textbox (Second end)][AltContent: arrow][AltContent: textbox (Slot)][AltContent: ][AltContent: arrow][AltContent: textbox (First side extension)][AltContent: arrow][AltContent: textbox (First end)][AltContent: arrow]
    PNG
    media_image1.png
    138
    703
    media_image1.png
    Greyscale









[AltContent: textbox (Actuating portion)][AltContent: arrow]
[AltContent: textbox (Handle portion)][AltContent: arrow][AltContent: textbox (Second driven end)][AltContent: arrow]
    PNG
    media_image2.png
    387
    830
    media_image2.png
    Greyscale



[AltContent: textbox (Second side extension)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First side extension)][AltContent: textbox (Slot)][AltContent: ]
    PNG
    media_image3.png
    340
    326
    media_image3.png
    Greyscale


structural limitations of the claims, the device would also obviously provide that the lever arm provides at least a two-to-one mechanical advantage for rotating the rotatable jaw when the lever arm is rotated about the second pivot point causing the actuated end of the lever arm to drive the external surface of the second driven end of the rotatable jaw to rotate the rotatable jaw about the first pivot point. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Cheng (9248554) or Jiang (2015/0360350) and Schwaiger (2713803). 

In reference to claim 5, Park et al. disclose the claimed invention as previously mentioned above, but lack, the handle portion of the lever arm is formed with a u-shaped slot, and the handle at least partially fits within the u-shaped slot. However, Schwaiger teaches that it is old and well known in the art at the time the invention was made to provide a handle portion (29) of a lever arm (26/29) being formed with a u-shaped slot (formed between left 29 and right 29 in Figure 8 and see Column 2, Line 31), and a handle (12) at least partially fits within the u-shaped slot (Figures 1, 3, 4 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle portion of the lever arm, of Park et al., with the known technique of providing a handle portion of a lever arm formed with a u-shaped slot, as taught by Schwaiger, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile 

In reference to claim 6, Schwaiger discloses that the u-shaped slot of the handle portion comprises a first sidewall (left 29) and a second sidewall (right 29, Figure 8). 

In reference to claim 7, Schwaiger discloses that the first sidewall and the second sidewall each comprise an attachment flange (left 31 and right 31, respectively, Figures 4 and 7).

Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Cheng (9248554) or Jiang (2015/0360350), Schwaiger (2713803) and Lemmens (6128943) or Chamblee (4689865).

In reference to claim 8, Park et al. disclose the claimed invention as previously mentioned above and Schwaiger further shows that a second pinned connection (at 32) comprises a second pin (32) that extends through the handle (12) and the attachment flanges (31) of the first and second sidewalls (Figures 1 and 3) allowing for relative rotation of the handle and the attachment flanges (Figures 1 and 4), but lack, a second circlip securing the second pin. However, Lemmens teaches that it is old and well known in the art at the time the invention was made to provide a technique for securing a pivot pin (at 24, similar to the pivot pin 32, of Schwaiger) to opposing handle portions (20, Figure 1b) by using a circlip (40) for securing the pin. In addition, Chamblee also .   

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Cheng (9248554) or Jiang (2015/0360350) and Lemmens (6128943) or Chamblee (4689865).

In reference to claim 10, Park et al. disclose the claimed invention as previously mentioned above and further shows that the first pinned connection comprises a first pin (14) that extends through the rotatable jaw and the first and second side extensions (see Figure 2) allowing for relative rotation of the rotatable jaw the first and second side extensions (see Figures 1 and 3), but lacks, a first circlip securing the first pin. However, Lemmens teaches that it is old and well known in the art at the time the invention was made to provide a technique for securing a pivot pin (at 24, similar to the pivot pin 14, of Park et al.) by using a first circlip (40, Figure 1b). In addition, Chamblee also teaches .   

Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Chartier et al. (6742419). 

In reference to claim 15, Park et al. disclose the claimed invention as previously mentioned above, but lack forming, the spring as a torsion spring. However, Chartier et al. teach that it is old and well known in the art at the time the invention was made to form a spring (44, similar to spring 21, of Park et al.) as a torsion spring (Column 3, Lines 58-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to secure the spring, of Park et al., with the known technique of forming a spring as a torsion spring, as taught by Chartier et al, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a torsion spring that provides .     

Claim 16, is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (4616534) in view of Schwaiger (2713803). 

In reference to claim 16, Park et al. disclose the claimed invention as previously mentioned above, but lack, the handle portion of the lever arm is formed with a u-shaped slot, and the handle at least partially fits within the u-shaped slot. However, Schwaiger teaches that it is old and well known in the art at the time the invention was made to provide a handle portion (29) of a lever arm (26/29) being formed with a u-shaped slot (formed between left 29 and right 29 in Figure 8 and see Column 2, Line 31), and a handle (12) at least partially fits within the u-shaped slot (Figures 1, 3, 4 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handle portion of the lever arm, of Park et al., with the known technique of providing a handle portion of a lever arm formed with a u-shaped slot, as taught by Schwaiger, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having a handle portion that more effectively embraces with the handle as the handle portion pivot between various positions.  
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a pipe wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; a torsion spring that is disposed at the second end of the handle, the torsion spring having a first arm connected to the attachment projection of the fixed jaw and abuts against a straight portion of a raised profile disposed on an inside surface of each of the first and second side extensions (as in claim 2), together in combination with the rest of the limitations of the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woo (5251518) discloses a pipe wrench (1) that can include torsion spring (16) or a leaf spring (22, Figures 5 and 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723